Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al 5738543.
	Regarding claim 1, Rollins et al substantially discloses the claimed invention, including a method for improving clearance and creepage in a high voltage connector assembly using a female terminal position assurance (TPA) device 20 in a female housing 18 of a high voltage connector assembly, comprising the steps of: (Figure 1) inserting at least two high voltage electrical  terminals 6 inside said female housing of said high voltage connector assembly; (Figure 2) locking said high voltage electrical terminals inside said female housing of said high voltage connector assembly.  It would have been an obvious matter of routine experimentation, after said high voltage electrical terminals have been locked inside said female housing, to insert female TPA device 20 into said female housing, wherein said step of inserting said female TPA device into said space includes a step of additionally locking (Figure 3) said high voltage electrical terminals inside said female housing by said female TPA device; which inherently allows a clearance or creepage for an electrical path to extend from one of said high voltage electrical terminals to another one of said high voltage electrical terminals along at least a portion of said space between said TPA device and said female housing. 

Regarding claim 4, Rollins et al discloses said step of inserting said female TPA device 20 into said female housing 18 includes the step of locking said female TPA device to said female housing at a full-lock position (Figure 3).
Regarding claim 6, Rollins et al discloses said space 50 is between a corresponding one of front downward extending members (lower side of 52) of said female TPA device and a corresponding one of front portions of said female housing 18.
Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pill 5890935.
	Regarding claim 1, Pill substantially discloses the claimed invention, including a method for improving clearance and creepage in a high voltage connector assembly using a female terminal position assurance (TPA) device 26 in a female housing 32 of a high voltage connector assembly, comprising the steps of: inserting at least two high voltage electrical terminals 100 (Abstract) inside said female housing of said high voltage connector assembly; locking said high voltage electrical terminals inside said female housing of said high voltage connector assembly by 48a; and inserting said female TPA device into a space 96 of said female housing, wherein said step of inserting said female TPA device into said space includes a step of additionally locking said high voltage electrical terminals inside said female housing by said female TPA device; and inherently allowing a clearance or creepage for an electrical path to extend from one of said high voltage electrical terminals to another one of said high voltage electrical terminals along at least a portion of said space between said TPA device and said female housing.  Inserting and locking the terminals into the housing and subsequently inserting the TPA device and additionally locking the terminals in the housing would have been an obvious matter of routine experimentation. 

Regarding claim 4, Pill discloses said step of inserting said female TPA device 26 into said female housing 32 includes the step of locking said female TPA device to said female housing at a full-lock (final, Abstract) position.
Regarding claim 6, Pill discloses said space 96 is between a corresponding one of front downward extending members 90 of said female TPA device 26 and a corresponding one of front portions of said female housing 32.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over either Rollins et al or Pill as applied to claim 1 above, and further in view of Sugimori 2003/0077947.
	Sugimori (front page) discloses said step of allowing said clearance or creepage for said electrical path includes a step of extending said electrical path substantially vertically from atrieast said one high voltage electrical terminal 30a across a top portion (mating face) of said female housing 41, and further extending substantially vertically into said another one of said high voltage electrical terminal 30b, and to provide the female housing of either Rollins et al or Pill with this type of clearance or creepage path between terminals thus would have been obvious, to lessen current/signal transfer.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pill in view of Sugimori as applied to claim 2 above
Pill discloses said female TPA device 26 includes extending members respectively extending downwards from frontward extending members 90, and wherein said female housing 3 includes a front portion 32.
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.  Figure 2 of Rollins et al clearly discloses a pre-lock; Figure 3 clearly discloses a final lock.  .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GARY F PAUMEN/Primary Examiner, Art Unit 2833